

116 HR 8549 IH: To prohibit the retention of incidentally acquired communications in the course of intelligence collection activities.
U.S. House of Representatives
2020-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8549IN THE HOUSE OF REPRESENTATIVESOctober 9, 2020Mr. Amash introduced the following bill; which was referred to the Permanent Select Committee on IntelligenceA BILLTo prohibit the retention of incidentally acquired communications in the course of intelligence collection activities.1.Prohibition of retention of incidentally acquired communications in the course of intelligence collection activitiesSection 309(b)(3)(A) of the Intelligence Authorization Act for Fiscal Year 2015 (50 U.S.C. 1813) is amended by striking and shall permit the acquisition, retention, and dissemination of covered communications subject to the limitation in subparagraph (B).